SETTLEMENT AGREEMENT AND STIPULATION

 

THIS SETTLEMENT AGREEMENT and STIPULATION dated as of November 10, 2014 by and
between Alkame Holdings, Inc. ("ALKM" or the “Company”), a corporation formed
under the laws of the State of Nevada, and EROP Capital LLC ("EROP"), a Florida
Limited Liability Corporation.

 

BACKGROUND:

 

WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not Less than $796,451.55 (U.S.); and

 

WHEREAS, these liabilities are past due; and

 

WHEREAS, EROP acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and

 

WHEREAS, EROP and ALKM desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A annexed
hereto (hereinafter collectively referred to as the "Claims").

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                   Defined Terms. As used in this Agreement, the following
terms shall have the following meanings specified or indicated (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):



 

"AGREEMENT" shall have the meaning specified in the preamble hereof. "CLAIM
AMOUNT" shall mean $796,451.55 (U.S.).

 

"COMMON STOCK" shall mean the Company's common stock, $.001 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).

 

"COURT' shall mean Circuit Court within Miami Dade County, Florida "DISCOUNT"
shall mean forty (40%) percent.

 

"DTC" shall have the meaning specified in Section 3b. "DWAC" shall have the
meaning specified in Section 3b. "FAST" shall have the meaning specified in
Section 3b.

 

"MARKET PRICE" on any given date shall mean the lowest closing bid Price during
the Valuation Period.

 

"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.

 

"PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.

 

"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.

 

"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.

 

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

 

"VALUATION PERIOD" shall mean the lowest closing bid price during the previous
five (5) day trading period preceding the share request inclusive of the day of
any Share Request pursuant to this agreement (the "trading period"); provided
that the Valuation Period shall be extended as necessary in the event that (1)
the Initial Issuance is delivered in more than one tranches pursuant to Sections
3(a) and 3(e), and/or (2) one or more Additional Issuances is required to be
made pursuant to Section 3(d) below, in which case the Valuation Period for each
issuance shall be extended to include additional trading days pursuant to such
issuance. The Valuation Period shall begin on the date of any Share Request
pursuant to this Agreement, but shall be suspended to the extent that any
subsequent Initial Issuance tranche and/or Additional Issuance is due to be made
until such date as such Initial Issuance tranche and/or Additional Issuance is
delivered to EROP pursuant to Section 3(b)(iii ). Any period of suspension of
the Valuation Period shall be established by means of a written notice from EROP
to the Company.



 

 



2.                   Fairness Hearing. Upon the execution hereof, Company and
EROP agree, pursuant to Section 3(a)(l 0) of the Securities Act of 1933 (the
"Act"), to immediately submit the terms and conditions of this Agreement to the
Court for a hearing on the fairness of such terms and conditions, and the
issuance exempt from registration of the Settlement Shares. This Agreement shall
become binding upon the parties only upon entry of an order by the Court
substantially in the form annexed hereto as Exhibit A (the "Order").

 

3.                   Settlement Shares.Following entry of an Order by the Court
in accordance with Paragraph 2 herein and the delivery by EROP and Company of
the Stipulation of Dismissal (as defined below), Company shall issue and deliver
to EROP shares of its Common Stock (the "Settlement Shares") as follows:

 

a.                                           In settlement of the Claims,
Company shall initially issue and deliver to EROP, in one or more tranches as
necessary subject to paragraph 3(f) herein, shares of Common Stock (the "Initial
Issuance"), subject to adjustment and ownership limitations as set forth below,
sufficient to satisfy the compromised amount at a forty percent (40%) discount
to market (the total amount of the claims multiplied by 60%) based on the market
price during the valuation period as defined herein through the issuance of
freely trading securities issued pursuant to Section 3(a)( 10) of the Securities
Act (the "settlement shares").

 

b.                                          No later than the first business day
following the date that the Court enters the Order, time being of the essence,
Company shall: (i) cause its legal counsel to issue an opinion to Company's
transfer agent, in form and substance reasonably acceptable to EROP and such
transfer agent, that the shares of Common Stock to be issued as the Initial
Issuance, Additional Issuance (as defined below) and shares issued as a
settlement fee are legally issued, fully paid and non-assessable, are exempt
from registration under the Securities Act may be issued without restrictive
legend, and may be resold by EROP without restriction; (ii) transmit via email,
facsimile and overnight delivery an irrevocable and unconditional instruction to
Company's stock transfer agent; and (iii) issue the Initial Issuance, as Direct
Registration Systems (DRS) shares to ER’s account with The Depository Trust
Company (OTC) or through the Fast Automated Securities Transfer (FAST) Program
of DTC's Deposit/Withdrawal Agent Commission (DWAC) system, without any legends
or restriction on transfer. The date upon which the first tranche of the Initial
Issuance shares along with any shares issued as a settlement fee have been
received into EROP’s account and are available for sale by EROP shall be
referred to as the "Issuance Date". In the event that Company is delinquent on
issuance of shares of stock to EROP pursuant to the terms and conditions of this
Section 3 within three (3) business days of a request for issuance of shares
pursuant to Court Order Granting Approval of this Settlement Agreement, then
upon demand of EROP, Company shall be responsible for payment of a penalty of
$1,000.00 per day, payable to EROP, until said delinquency is cured.

 

c.                                          During the Valuation Period, the
Company shall deliver to EROP, through the Initial Issuance and any required
Additional Issuance subject to paragraph 3(f) herein along with any shares
issued as a settlement fee, that number of shares (the "Final Amount") with an
aggregate value equal to (A) the sum of the Claim Amount, divided by (B) the
Purchase Price. The parties acknowledge that the number of Settlement Shares
along with any shares issued as a settlement fee to be issued pursuant to this
Agreement is indeterminable as of the date of its execution, and could well
exceed the current existing number of shares outstanding as of the date of its
execution.

 

If at any time during the Valuation Period the Market Price is below 90% of the
closing bid price on the day before the Issuance Date, Company will immediately
cause to be issued and delivered to EROP in accordance with the provisions of
Section 3(b) herein, such additional shares as may be required to effect the
purposes of this Settlement Agreement (each, an "Additional Issuance"), subject
to the limitation in the paragraph below. At the end of the Valuation Period, if
the sum of the Initial Issuance and any Additional Issuance is greater than the
Final Amount, EROP shall promptly deliver any remaining shares to Company or its
transfer agent for cancellation.

 

e.                 Notwithstanding anything to the contrary contained herein, it
is the intention of the parties that the Settlement Shares along with any shares
issued as a settlement fee beneficially owned by EROP at any given time shall
not exceed the number of such shares that, when aggregated with all other shares
of Company then beneficially owned by EROP, or deemed beneficially owned by
EROP, would result in EROP owning more than 9.99% of all of such Common Stock as
would be outstanding on such date, as determined in accordance with Section 16
of the Exchange Act and the regulations promulgated thereunder. In compliance
therewith, the Company agrees to deliver the Initial Issuance and any Additional
Issuances in one or more traunches.

 

f.                                            For the avoidance of doubt, the
price used to determine the number of shares of Common Stock to be delivered
pursuant to any Share Request shall be rounded up to the nearest decimal place
of .001.

 

4.                   Necessary Action. At all times after the execution of this
Agreement and entry of the Order by the Court, each party hereto agrees to take
or cause to be taken all such necessary action including, without limitation,
the execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.

 

5.                   Releases. Upon receipt of all of the Settlement Shares and
settlement fee shares for and in consideration of the terms and conditions of
this Agreement, and except for the obligations, representations and covenants
arising or made hereunder or a breach hereof, parties hereby release, acquit and
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors. successors and
assigns (the "Released Parties"), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims. Nothing contained herein shall be deemed to negate or affect
EROP’s right and title to any securities heretofore issued to it by Company or
any subsidiary of Company.



2

 



6.                   Representations. Company hereby represents, warrants and
covenants to EROP as follows:

 

a.                                          There are Nine Hundred Million
(900,000,000) shares of Common Stock of the Company authorized, of which
approximately Sixty-Nine Million Eight Hundred Seventy Eight Thousand Nine
Hundred Thirty Nine (69,878,939) Shares of Common Stock are issued and
outstanding; and approximately Eight Hundred Thirty Million One Hundred Twenty
One Thousand Sixty One (830,121,061) Shares of Common Stock are available for
issuance pursuant hereto;

 

b.                                         The shares of Common Stock to be
issued pursuant to the Order are duly authorized, and when issued will be duly
and validly issued, fully paid and non-assessable, free and clear of all liens,
encumbrances and preemptive and similar rights to subscribe for or purchase
securities;

 

c.                                          The shares will be exempt from
registration under the Securities Act and issuable without any restrictive
Legend;

 

d.                                           The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock at least equal
to the greater of the number of shares that could be issued pursuant to the
terms of the Order and that it shall reserve at its transfer agent, at a minimum
30,000,000 shares during the Valuation Period in order to ensure that it can
properly carry out the terms of this agreement, which may only be released to
Company once all of the settlement shares have been delivered and conve1ted
pursuant to this agreement and Company's obligations are otherwise fully
satisfied or there has otherwise been a default pursuant to the terms of this
agreement;

 

e.                                           If at any time it appears
reasonably likely that there may be insufficient authorized shares to fully
comply with the Order, Company shall promptly increase its authorized shares to
ensure i ts ability to timely comply with the Order;

 

f.                                           The execution of this Agreement and
performance of the Order by Company and me will not (1) conflict with, violate
or cause a breach or default under any agreements between Company and any
creditor (or any affiliate thereof) related to the account receivables
comprising the Claims, or (2) require any waiver, consent, or other action of
the Company or any creditor, or their respective affiliates, that has not
already been obtained;

 

g.                                          Without limitation, the Company
hereby waives any provision in any agreement related to the account receivables
comprising the Claims requiring payments to be applied in a certain order,
manner, or fashion, or providing for exclusive jurisdiction in any court other
than this Court;

 

h.                                          The Company has all necessary power
and authority to execute, deliver and perform all of its obligations under this
Agreement;

 

i.                                            The execution, delivery and
performance of this Agreement by the Company has been duly authorized by all
requisite action on the part of Company and its Board of Directors (including a
majority of its independent directors), and this Agreement has been duly
executed and delivered by Company;

 

j.                                            Company did not enter into the
transaction giving rise to the Claims in contemplation of any sale or
distribution of Company's common stock or other securities

 

k.                                           There has been no modification,
compromise, forbearance, or waiver entered into or given with respect to the
Claims. There is no action based on the Claims that is currently pending i n any
court or other legal venue, and no judgments based upon the Claims have been
previously entered in any legal proceeding;

 

l.                                            There are no taxes due, payable or
withholdable as an incident of Seller’s provision of goods and services, and no
taxes will be due, payable or withholdable as a result of settlement of the
Claims

 

m.                                         Seller was not and within the past
ninety (90) days has not been directly or indirectly through one or more
intermediaries in control, controlled by, or under common control with, the
Company and is not an affiliate of the Company as defined in Rule 144
promulgated under the Act

 

n.                                           To the best of the Company's
knowledge, Seller is not, directly or indirectly, utilizing any of the proceeds
received from EROP for selling the Claims to provide any consideration to or
invest in any manner in the Company or any affiliate of the Company



3

 



o.                                           Company has not received any notice
(oral or written) from the SEC or Principal Market regarding a halt, limitation
or suspension of trading in the Common Stock;

 

p.                                           Seller will not, directly or
indirectly, receive any consideration from or be compensated in any manner by,
the Company, or any affiliate of the Company, in exchange for or in
consideration of selling the Claims;

 

q.                                           Company represents that none of the
investor claims arise out of prepaid promoter or investor relations service.

 

r.                                            Company represents that each Claim
being purchased pursuant hereto is a bona-fide Claim against the Company and
that the invoices or written contract(s)/promissory notes underlying each Claim
are accurate representations of the nature of the debt and the amounts owed by
the Company to Seller;

 

s.                                            Company acknowledges that EROP or
its affiliates may from time to time, hold outstanding securities of the Company
which may be convertible in shares of the Company's common stock at a floating
conversion rate tied to the current market price for the stock. The number of
shares of Common Stock issuable pursuant to this Agreement may increase
substantially in certain circumstances, including, but not necessarily limited
to the circumstance wherein the trading price of the Common Stock declines
during the Valuation Period. The Company's executive officers and directors have
studied and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such transaction is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company. The Board of Directors of the Company has further given its consent for
each conversion of shares of stock pursuant to this agreement and agrees and
consents that same may occur below the par value of the Company's Common Stock.

t.                                            None of the transactions
agreements or proceedings described above is part of a plan or scheme to evade
the registration requirements of the Securities Act and ALKM and EROP are acting
and has acted in an arm’s length capacity.

 

7.                   Continuing Jurisdiction. Simultaneously with the execution
of this Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the "Stipulation of Dismissal"). In order to enable the Court to grant specific
enforcement or other equitable relief in connection with this Agreement, (a) the
parties consent to the jurisdiction of the Court for purposes of enforcing this
Agreement, and (b) each party to this Agreement expressly waives any contention
that there is an adequate remedy at law or any like doctrine that might
otherwise preclude injunctive relief to enforce this Agreement.

 

8.                   Conditions Precedent / Default.

 

a.                                          If Company shall default in promptly
delivering the Settlement Shares along with settlement fees shares to EROP in
the form and mode of delivery as required by Paragraphs 2, 3, 4 and 6 herein or
otherwise fail in any way to fully comply with the provisions thereof;

 

b.                                         If the Order shall not have been
entered by the Court on or prior to ninety (90) days after execution of this
agreement;

 

c.                                          If the Company shall fail to comply
with the Covenants set forth m Paragraph 14 hereof;

 

d.                                         If Bankruptcy, dissolution,
receivership, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors or other legal proceedings for any reason shall be instituted by or
against the Company; or if the trading of the Common Stock shall have been
halted, limited, or suspended by the SEC or on the Principal Market; or trading
in securities generally on the Principal Market shall have been suspended or
limited; or, minimum prices shall been established for securities traded on the
Principal Market or eligible for delivery via OTC or DWAC; or the Common Stock
is not eligible or unable to be deposited for trade on the Principal Market; or
the Common Stock is no longer eligible for book transfer delivery via OWAC; or
the Company is delinquent or has not made its required Securities and Exchange
Commission filings; or there shall have been any material adverse change (i) in
the Company's finances or operations, or (ii) in the financial markets such
that, in the reasonable judgment of the EROP, makes it impracticable or
inadvisable to trade the Settlement Shares; and such suspension, limitation or
other action is not cured within ten (l0) trading days; then the Company shall
be deemed in default of the Agreement and Order and this Agreement shall be
voidable in the sole discretion of EROP, unless otherwise agreed by written
agreement of the parties

 

e.                                          In the event that the Company fails
to fully comply with the conditions precedent as specified in paragraph 8 a.
through d. herein, then the Company shall be deemed in default of the agreement
and EROP, at its option and in its sole discretion, may declare Company to be in
default of the Agreement and Order, and this Agreement shall be voidable in the
sole discretion of EROP, unless otherwise agreed by written agreement of the
parties. In said event, EROP shall have no further obligation to comply with the
terms of this agreement and can thus opt out of making any remaining payments,
if applicable, not previously made to creditors as contemplated by the Claims
Purchase Agreements as referenced in schedule A, I through 2. 

4

 



9.                   Information. Company and EROP each represent that prior to
the execution of this Agreement, they have fully informed themselves of its
terms, contents, conditions and effects, and that no promise or representation
of any kind has been made to them except as expressly stated in this Agreement.

 

10.               Ownership and Authority. Company and EROP represent and
warrant that they have not sold, assigned, transferred, conveyed or otherwise
disposed of any or all of any claim, demand, right, or cause of action, relating
to any matter which is covered by this Agreement, that each is the sole owner of
such claim, demand, right or cause of action, and each has the power and
authority and has been duly authorized to enter into and perform this Agreement
and that this Agreement is the binding obligation of each, enforceable in
accordance with its terms.

 

11.               No Admission. This Agreement is contractual and it has been
entered into in order to compromise disputed claims and to avoid the uncertainty
and expense of the litigation. This Agreement and each of its provisions in any
orders of the Court relating to it shall not be offered or received in evidence
in any action, proceeding or otherwise used as an admission or concession as to
the merits of the Action or the liability of any nature on the part of any of
the parties hereto except to enforce its terms.

 

12.               Binding Nature. This Agreement shall be binding on all parties
executing this Agreement and their respective successors, assigns and heirs.

 

13.               Authority to Bind. Each party to this Agreement represents and
warrants that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement

 

14.               Covenants.

 

a.                                           For so long as EROP or any of its
affiliates holds any shares of Common Stock, neither Company nor any of its
affiliates shall vote any shares of Common Stock owned or controlled by it
(unless voting in favor of a proposal approved by a majority of Company's Board
of Directors), or solicit any proxies or seek to advise or influence any person
with respect to any voting securities of Company; in favor of (1) an
extraordinary corporate transaction, such as a reorganization or liquidation,
involving Company or any of its subsidiaries, (2) a sale or transfer of a
material amount of assets of Company or any of its subsidiaries. (3) any
material change in the present capitalization or dividend policy of Company, (4)
any other material change in Company's business or corporate structure, (5) a
change in Company's charter, bylaws or instruments corresponding thereto (6)
causing a class of securities of Defendant to be delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (7) causing a
class of equity securities of Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Securities Exchange Act of
1934, as amended, (8) terminating its Transfer Agent, (9) taking any action
which would impede the purposes and objects of this Settlement Agreement or (10)
taking any action, intention, plan or arrangement similar to any of those
enumerated above. Nothing in this section shall be deemed to exclude strategic
decisions by Company made in an effort to expand the Company except as expressly
stated herein. The provisions of this paragraph may not be modified or waived
without further order of the Court.

 

15.                Indemnification. Company shall indemnify, defend and hold
EROP and its affiliates harmless with respect to all obligations of Company
arising from or incident or related to this Agreement, including, without
limitation, any claim or action brought derivatively or by the Seller or
shareholders of Company

 

16.                Legal Effect. The parties to this Agreement represent that
each of them has been advised as to the terms and legal effect of this Agreement
and the Order provided for herein, and that the settlement and com promise
stated herein is final and conclusive forthwith, subject to the conditions
stated herein, and each attorney represents that his or her client has freely
consented to and authorized this Agreement after have been so advised.

 

17.                Waiver of Defense. Each party hereto waives a statement of
decision, and the right to appeal from the Order after its entry. Company
further waives any defense based on the rule against splitting causes of action.
The prevailing party in any motion to enforce the Order shall be awarded its
reasonably attorney fees and expenses in connection with such motion. Except as
expressly set forth herein, each party shall bear its own attorneys' fees,
expenses and costs.

 

18.                Signatures. This Agreement may be signed in counterparts and
the Agreement, together with its counterpart signature pages, shall be deemed
valid and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes. This Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement thereof. This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof

 

19.                Choice of Law, Etc. Notwithstanding the place where this
Agreement may be executed by either of the parties, or any other factor, all
terms and provisions hereof shall be governed by and construed in accordance
with the laws of the State of Florida, applicable to agreements made and to be
fully performed in that State and without regard to the principles of conflicts
of laws thereof. Any action brought to enforce, or otherwise arising out of this
Agreement shall be brought only in State Court sitting in Miami Dade County,
Florida



5

 



20.                Exclusivity. For a period of the later of one hundred eighty
(180) days from the date of the execution of this Agreement or upon EROP's final
sale of all shares of stock issued pursuant hereto subsequent to final
adjustment; (a) Company and its representatives shall not enter into any
exchange transaction under Section 3(a)(l0) of the Securities Act nor directly
or indirectly discuss, negotiate or consider any proposal, plan or offer from
any other party relating to any liabilities, or any financial transaction having
an effect or result similar to the transactions contemplated hereby, and (b)
EROP shall have the exclusive right to negotiate and execute definitive
documentation embodying the terms set forth herein and other mutually acceptable
terms.

 

21.                Inconsistency. In the event of any inconsistency between the
terms of this Agreement and any other document executed in connection herewith,
the terms of this Agreement shall control to the extent necessary to resolve
such inconsistency

 

22.                NOTICES. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of

 

(a)                              the date delivered, if delivered by personal
delivery as against written receipt therefore or by confirmed facsimile
transmission,

 

(b)                                the seventh business day after deposit,
postage prepaid, in the United States Postal Service by registered or certified
mail, or

 

(c)                                the second business day after mailing by
domestic or international express courier, with delivery costs and fees
prepaid,in each case, addressed to each of the other parties thereunto entitled
at the following addresses (or at such other addresses as such party may
designate by ten (10) days' advance written notice similarly given to each of
the other parties hereto):

 

Company:

 

Alkame Holdings, Inc.

Robert Eakle CEO

3651 Lindell Road

Suite D #356

Las Vegas, NV 89103

Tel:

Fax:

Email:

 

with a copy to:

 

Stuart Reed, Esq.

Law & Mediation, LLC

3001 W. Hallandale Beach Blvd.

Suite 304

Hallandale Beach, Florida 33009

Tel: (954) 874-2935

Fax: (877) 937-9475

Email: StuartReedEsq@aol.com

Florida Bar No.: 0966312



6

 



EROP Capital LLC 

Attn:

327 Dahlonega Road

Suite 1701b

Cumming, Georgia 30040

Tel:

Fax:

Email:

 

 

and

 

Laura Anthony, Esq.

Legal & Compliance, LLC

330 Clematis Street

Suite 217

West Palm Beach, Florida 33401

Tel: (561) 514-0936

Fax: (561) 514-0832

Email: LAnthony@LegalandCompliance.com

Florida Bar No. 994049

 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 

 

EROP Capital LLC

 

 

By: /s/ Authorized Signatory

Name :

Title:

 



Alkame Holdings, Inc.

 

By: /s/ Authorized Signatory

Name :

Title:



7

 



SCHEDULE A

 



Seller

Nature of Claim

Amount 

 Clark Corporate Law Group

Invoice

 $42,059.06 (U.S.)

Connected Beverage Group

Invoice 

$3986.00 (U.S.) Live Call

Invoice 

$33,020.00 (U.S.)

NextLevel Technologies 

Invoice 

$6,000.00 (U.S.) Soy Sauce Media

Invoice 

$18,100.00 (U.S.)

Sycamore Capital Invoice $25,000.00 (U.S.) Unishippers Invoice $5,857.14 (U.S.)
XBRL

Invoice 

$42,995.00 (U.S.) Xtreme Technologies, Inc. Contract $525,000.00 (U.S.) Xtreme
Technologies, Inc. Invoice $22,029.66 (U.S.) StreetCapital Invoice $72,404.69
(U.S.)



8

 

